Mahoney, P. J.
Proceeding initiated in this court pursuant to Executive Law § 298 to review a determination of the State Division of Human Rights, dated January 30, 1985, which dismissed petitioner’s complaint of an unlawful discriminatory practice based on race, color and sex.
Petitioner filed a complaint with the State Division of Human Rights alleging that she was refused a job due to race, color and sex. After an investigation, the Division found no probable cause to believe that a discriminatory act had taken place and dismissed the complaint. Petitioner commenced this proceeding challenging such determination.
Upon review of the record, it is apparent that the Division’s investigation was adequate. Further, the evidence clearly supports the Division’s finding that the prospective employer did not reject petitioner. The employer took applications from the Employment Service of the State Department of Labor. The Department did not refer petitioner’s application to the employer because the hours that she indicated she could work did not correspond to the hours needed by the employer. The fact that petitioner now claims that she could have worked the hours needed is irrelevant to her claim that she was discriminated against on account of race, color and sex.
Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Main, Casey, Weiss and Levine, JJ., concur.